DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a system and method comprising a computed tomography apparatus for acquiring first projection data of a first measurement region, wherein at least one respiration-correlated image of the patient corresponding to respiration of the patient is reconstructed from the first project data; acquiring second projection data of a second measurement region, wherein at least one functional image of the patient is reconstructed under a first reconstruction rule from the second projection data, and wherein the first measurement region and the second measurement region overlap at least partially; particularly, registering a reference image to the at least one respiration-correlated image of the patient wherein the reference image corresponds to at least one functional image of the patient or is reconstructed under a second reconstruction rule from the second projection data, to produce a deformation model; particularly, applying the deformation model to the at least one functional image of the patient; combining the at least one functional image of the patient, deformed by the applying of the deformation model, with the at least one respiration-correlated image of the patient, to produce the medical image of the patient; and providing the medical image of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 6/27/2022, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793